Citation Nr: 1710618	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 
This matter comes before the board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO), in St. Paul, Minnesota. 
In July 2014 and June 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary with respect to the claims identified above.  

The Veteran has a current diagnosis of degenerative disease of the lumbar and cervical spines.  He asserts that the onset of his neck and back pain occurred when he dove into a closed hatch and fell down a flight of stairs while serving on board the U.S.S. Ranger.  He also contends that his stiff neck and cervical headaches have continued since that time.

The Board remanded these matters in July 2014 and June 2016, to obtain VA examinations and medical opinions addressing the relationship of the Veteran's current cervical and lumbar spine disorders to service.

The Board specifically stated in the July 2016 remand directives that the examiner should "accept as credible" the Veteran's statements concerning his in service injuries to his neck and back in November or December 1968,  while serving on board the U.S.S. Ranger.  The Board also directed the examiner to consider the Veteran's statements regarding the onset and the continuity of symptomatology.  Additionally, the Board stated that the examiner should reconcile the opinion with the January 2015 opinion of record.  These directives were not sufficiently completed.

The June 2016 VA examiner providing the medical opinion in connection with these claims did not accept as credible the Veteran's statements concerning his neck and back injuries while serving on the U.S.S. Ranger, nor did the examiner consider the in-service letter in which the Veteran reported a stiff neck, or his reports of heavy lifting.  The examiner also did not discuss or consider the Veteran's more recent statements regarding the onset and continuity of symptomatology.  Additionally, the examiner did not reconcile the opinion with the January 2015 opinion.  The examiner simply stated the following: 
There still continues to be no evidence in the military records confirming an accident; that there are no lay statements; that the first medical records are from 1985, approximately twenty years from claimed accident; and his diagnosis of degenerative disease of lumbar and cervical spine is normally due to aging and wear and tear. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet.  App. 268, 271 (1998). The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the deficiencies with the July 2016 VA opinion and to insure that the Veteran's lay statements concerning the onset and continuity of his neck and back symptoms are addressed, the boards finds that he must be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current cervical spine or low back disability is the result of an injury in service.  The examiner must review the record and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical finding should be reported in detail. 

The examiner should opine whether it is at least likely as not (50 percent probability of higher) that any current cervical spine or low back disability is caused or aggravated by a disease or injury service.

In providing this opinion, the examiner must accept the Veteran's statement as credible that in November or December 1968 he hurt his neck and low back when he dove into a closed hatch and fell down a flight of stairs while serving on board the U.S.S. Ranger.  

The examiner must also consider the Veteran's statement regarding the onset and statements regarding the continuity of symptomatology; as well as the letters he sent during service reporting a stiff neck and heavy lifting

The examiner should also reconcile the opinion with the January 2015 opinion (i.e. explain whether the examiner agrees or disagrees with the opinion and why).  

The examiner should provide reasons for these opinions. The absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

